Citation Nr: 0026689	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  99-12 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the residuals of frozen 
feet.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to October 
1945.

This appeal arose from an April 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  In August 2000, the veteran testified at 
a Videoconference Hearing before a member of the Board of 
Veterans' Appeals (Board).


FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from residuals of frozen feet which can be related 
to his period of service.


CONCLUSION OF LAW

The veteran has not presented evidence of a well grounded 
claim for service connection for the residuals of frozen 
feet.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that service connection is warranted for 
the residuals of frozen feet because these residuals are 
related to his period of service in Alaska.  He indicated 
that he was exposed to very cold temperatures in service 
which caused him to suffer from frostbite.  He stated that he 
now experiences numbness in the feet as a direct result of 
this cold injury.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Initially, the Board must determine 
whether the veteran has submitted a well grounded claim as 
required by 38 U.S.C.A. § 5107(a).  A well grounded claim is 
one that is plausible, capable of substantiation or 
meritorious on its own.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim need 
not be conclusive, it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the inservice 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to prove service incurrence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In this case, even presuming the truthfulness of the evidence 
for the purpose of determining whether the claim is well 
grounded, as required by Robinette v. Brown, 8 Vet. App. 69, 
73-74 (1995), and King v. Brown, 5 Vet. App. 19, 21 (1993), 
for the reasons stated below, the record fails to establish 
that the veteran's claim is plausible.

A review of the veteran's service medical records revealed no 
reference to any complaints of or treatment for frostbite to 
the feet.  At the time of the October 1945 separation 
examination, his feet were noted to be normal.  A February 
1956 VA examination contained no complaints of frostbite 
residuals and the objective examination was negative.  VA 
outpatient treatment records developed between February 1997 
and August 1998 and the October 1998 VA examination note a 
history of frostbite to the feet, as reported by the veteran.  
The examination found no history of heart problems or 
hypertension.  He did have 2+ edema of the ankles and feet; 
mild erythema of the skin of the feet; slightly cold toes; 
slightly decreased hair growth over the lower third of the 
legs; decreased pinprick below the knees; and palpable 
peripheral pulses.  The diagnosis was frozen feet syndrome.

During his August 2000 Videoconference hearing, the veteran 
testified as to the cold conditions under which he served.  
He reported having suffered from frozen feet during his 
active duty, as well as persistent trouble with a burning 
sensation in the feet subsequent to his discharge.  However, 
he admitted that he had not sought any treatment until 1993 
or 1994, after he began to experience numbness.

"Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well grounded requirement of 
Section 5107(a); where the determinative issue does not 
require medical expertise, lay testimony may suffice by 
itself."  Godfrey v. Brown, 7 Vet. App. 398, 405 (1995).

After reviewing the evidence, the Board observes that the VA 
examination conducted in October 1998 had diagnosed frozen 
feet syndrome, based primarily upon the history as provided 
by the veteran.  However, a review of the objective evidence, 
to include the service medical records, does not indicate 
that the veteran suffered from frostbite while on active 
duty.  These records note no complaints of such an injury and 
his feet were noted to be normal at the time of the October 
1945 separation examination.  Moreover, a VA examination 
conducted in February 1956 also made no mention of any 
frostbite residuals.  Therefore, it is determined that there 
is no evidence of record to suggest that any injury was 
incurred in service.  As a consequence, in the absence of 
evidence of service incurrence, this claim is not well 
grounded and must be denied on that basis.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

Service connection for the residuals of frozen feet is 
denied.



		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals



 

